Order granting motion to vacate appointment of receiver affirmed, with ten dollars *731costs and disbursements. The court was without power to appoint a receiver in this proceeding for the reasons: (1) There is no proof that proceedings supplementary to execution under article 45 of the Civil Practice Act had been instituted or were pending at the time the order was made; (2) the record does not show that the judgment creditor was entitled to maintain supplementary proceedings, there being no proof that an execution had been issued or returned; (3) it does not appear that the judgment debtor was or is a resident of Kings county; (4) there was not sufficient proof “ that the said judgment debtor * * * cannot with due diligence be served with notice of these proceedings.” Young, Kapper, Hagarty, Scudder and Tompkins, JJ., concur.